DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-14 in the reply filed on 11/27/21 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15, withdrawn from consideration for being drawn towards a non-elected invention, have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-13, the closest prior art (see reference cited on IDS and PTO 892 form) discloses an external connection part of a semiconductor module, the external connection part comprising: a conductor 4 (figs. 1-8 and related text of Nagume et al. ‘105) having an upper surface and a lower surface; a “plated” layer 9 (it is noted that the process limitation “layer” falls under the product-by-process doctrine and does not provide any structural distinction over metal layer 9) configured to cover the upper surface of the conductor; and a nut 7 provided on the lower surface-side of the conductor for receiving a screw 10 penetrating the conductor, wherein the layer comprises a low contact resistance region (region in the footprint of the nut 7, noting that “low contact resistance” does not provide any structural distinction over the region of 9 in the footprint of 7) overlapping a region in which the nut is provided, and a high contact resistance region (remaining region of 9 around the low contact resistance region; it is noted that “high contact resistance” does not provide any structural distinction over the remaining region of 9 previously mentioned) that is a region except the low contact resistance region, as seen from above. But the prior art either singly or in combination appears to fail to anticipate or render obvious such an external connection part wherein the plated layer comprises a convex portion and a concave portion on a surface in the high contact resistance region.
Re claim 14, the closest prior art (see reference cited on IDS and PTO 892 form) discloses external connection terminal of a semiconductor module, the external connection terminal comprising: a conductor 4 (figs. 1-8 and related text of Nagume et al. ‘105) having an upper surface and a lower surface; a “plated” layer 9 (it is noted that the process limitation “layer” falls under the product-by-process doctrine and does not provide any structural distinction over metal layer 9) configured to cover the upper surface of the conductor; and a screw hole formed to penetrate the conductor and the plated layer (the screw holes in layers 4 and 9 for screw 10 are explicit on the figures), wherein the plated layer comprises a low contact resistance region (region in the footprint of the nut 7, noting that “low contact resistance” does not provide any structural distinction over the region of 9 in the footprint of 7) surrounding the screw hole, and a high contact resistance region  (remaining region of 9 around the low contact resistance region; it is noted that “high contact resistance” does not provide any structural distinction over the remaining region of 9 previously mentioned) surrounding the low contact resistance region, as seen from above. But the prior art either singly or in combination appears to fail to anticipate or render obvious such an external connection terminal wherein the plated layer comprises a convex portion and a concave portion on a surface in the high contact resistance region.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899